20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 1 of
                                        12



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

    In re:                                §               Chapter 11
   KRISJENN RANCH, LLC,                   §
           Debtor                         §            Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                     §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE                  §
   ROW as successors in interest to            §
   BLACKDUCK PROPERTIES, LLC,                  §
        Plaintiffs                             §
                                               §
   v.                                          §
                                               §
   DMA PROPERTIES, INC., and                   §
   LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
         Defendants                            §
   _________________________________________________________________________
                                               §
   DMA PROPERTIES, INC.,                       §
         Cross-Plaintiff/Third Party Plaintiff §
                                               §
   v.                                          §
                                               §
   KRISJENN RANCH, LLC,                        §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                 §
   LARRY WRIGHT, and JOHN TERRILL, §
         Cross-Defendants/Third-Party          §
         Defendants                            §

      DEBTORS’ RESPONSE TO DMA, MOORE, AND LONGBRANCH’S MOTION TO
            DISMISS NEW COUNTERCLAIMS UNDER RULE 12(b)(6)

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




  Debtors’ Response to DMA, Moore,                                             1
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 2 of
                                        12



         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and file this Response to DMA, Moore, and Longbranch’s (collectively the

  “Defendants”) Motion to Dismiss New Counterclaims under Rule 12(b)(6), and would respectfully

  show as follows:

                                         BACKGROUND

         In February 2016, Darrin Borders, through his entity Longbranch Energy, LP

  (“Longbranch”), secured the right to purchase the Pipeline and its Right of Way (respectively, the

  “Pipeline” and “ROW”). Longbranch did not have the monetary resources to close this transaction

  and, therefore, sold and assigned the right to purchase the Pipeline and ROW to Black Duck

  Properties, LLC (“Black Duck”) in exchange for a promise that Black Duck would pay 20% of its

  profits from the funds received by Black Duck in relation to the maintenance, sale, use, and

  operation of the Pipeline to DMA (the “Longbranch Agreement”).

         Black Duck was owned by SCMED Oilfield Consulting, LLC (“SCMED”) and KrisJenn

  Ranch, LLC (“KrisJenn”). During its formation, Black Duck raised $1,000 in initial capital. Black

  Duck’s Operating Agreement states that no further capital contributions could be compelled, and

  that all subsequent funding to the company would be a loan from the members. As such, all

  members of Black Duck knew that its operations would be funded by and through loans from its

  inception.

         KrisJenn provided approximately $5 million in loans to Black Duck in order to fund the

  purchase of the Pipeline and ROW. Of this amount, KrisJenn secured $4.1 million from another

  lender on a short-term loan. KrisJenn contributed these funds because SCMED, by and through




  Debtors’ Response to DMA, Moore,                                                                2
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 3 of
                                        12



  Moore, falsely and fraudulently claimed that it could promptly secure a buyer for the Pipeline and

  ROW.

         SCMED was unable to locate a buyer for the Pipeline and ROW, and thereafter failed to

  actively participate in Black Duck. SCMED subsequently surrendered its ownership in Black

  Duck in return for a promise that Black Duck would pay 20% of its profits from the funds received

  by Black Duck in relation to the maintenance, sale, use, and operation of the Pipeline to DMA (the

  “DMA Agreement”). The Longbranch Agreement and the DMA Agreement are collectively

  referred to as the Pipeline Agreements. At all relevant times, and continuing to the present date,

  Black Duck has honored the Pipeline Agreements. Eventually, Black Duck did find a purchaser

  for the Pipeline—TCRG. Black Duck did, in fact, include DMA and Longbranch’s net profits

  interest in the transaction. In particular, Black Duck agreed that 20% of the estimated daily profits

  from the TCRG deal would be paid to DMA and 20% of the estimated daily profits would be paid

  to Longbranch. The daily payments were estimated to be $48,000 and, as a result, DMA and

  Longbranch were each estimated to receive $10,000 a day after Black Duck’s acquisition costs

  had been satisfied.

         DMA, Moore, and Longbranch were not satisfied with this result. They contacted TCRG

  directly and demanded to receive 20% of TCRG’s net profits, rather than 20% of the net profits

  received by Black Duck. This position was not supported by any law and, moreover, was directly

  contrary to the clear language of the Pipeline Agreements. DMA and Longbranch each have a

  20% net profits interest in Black Duck’s profits from the sale, maintenance, operation, or use of

  the Pipeline—not a subsequent purchaser’s profits. Nevertheless, DMA, Moore, and Longbranch

  repeatedly threatened TCRG with litigation and convinced its principals that Wright had lied about

  DMA and Longbranch’s interests under the Pipeline Agreements. These representations were



  Debtors’ Response to DMA, Moore,                                                                   3
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 4 of
                                        12



  categorically false, and all parties to the transaction were well aware that they would receive the

  net profits interest that were promised by Black Duck. In fact, an email dated September 20, 2016

  directly demonstrates that Moore and Borders—as principals of SCMED and Longbranch,

  respectively—understood and agreed with the Debtors’ interpretation of the Pipeline Agreements.

  See Ex. A.

             In the September 20, 2016 email, Moore and Borders agree that DMA and Longbranch would

  receive 20% net profits of only certain revenues received by Black Duck. See Ex. A (admitting in an

  email from Moore to Borders that the DMA and Longbranch agreements would entitle DMA and

  Longbranch to a 20% interest after expenses and then Longbranch and DMA “would have no further

  participation if Larry walked away” from the Pipeline).1



  1
      The September 20, 2016 email at 9:45 AM from Daniel Moore to Darin Borders states:

  Darin,

             Per our conversation over the past few weeks I wanted to make sure we are on the same page prior
             to my meeting with Larry and Hagan. As you know[,] Larry has been speaking with a few potential
             investors/buyers that seem to be willing to buy him/all of us out. As you and I discussed, it was
             clear to me that we are on the same page. Can I speak for you when I say that we are not wanting
             Larry to sell the option on the pipeline for $1,000,000.00. That would (per our agreement) leave us
             with approximately $100,000.00 each and we would have no further participation if Larry walked
             away? Furthermore, even if Larry does get us 2 cents that only leaves us with 0.04 cents per/bbl
             that will run with the land. While that is better than nothing, is it fair to say that we gave up our
             control and took a risk on getting 20% (each) of what Larry actually receives so that we could have
             the TIME to put together a solid deal.

             I am going to let Larry know that we sincerely understand and agree that it is his right to make the
             deal he sees fit and we accept that what we end up with is ultimately in his hands, however, we
             would like a first right of refusal on any deals he is willing to take.

             Please confirm you agree with the terms of this email.

             Thanks,
             Daniel Moore

  Ex. A (emphasis added). It is clear from this email that both Moore and Borders understood that they would
  only get 20% of what Black Duck actually received less expenses. In the scenario drafted by Moore, Moore
  acknowledges that the Longbranch and DMA agreements would entitle each of them only $100,000—
  $1,000,000 minus $500,000 in expenses multiplied by their 20% interests each. Further, Moore
  acknowledged that if Black Duck were to receive 2 cents per/bbl as a carried interest, Longbranch and DMA
  would only be entitled to 20% of 2 cents—0.4 cents per/bbl each.

  Debtors’ Response to DMA, Moore,                                                                                   4
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 5 of
                                        12



                                          LEGAL STANDARD

          The Court “must construe [the non-movant’s] complaint in the light most favorable to them

  and take all the allegations contained therein as true.” Clark v. Amoco Prod. Co., 794 F.2d 967,

  970 (5th Cir. 1986) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “A case should not be

  dismissed pursuant to Rule 12(b)(6) ‘unless it appears beyond doubt that the plaintiff can prove no

  set of facts in support of his claim which would entitle him to relief.’” Clark, 794 F.2d at 970

  (quoting Conley v. Gibson, 355 U.S. 41, 45 (1957)).

          “Although Rule 12(b)(6) is a powerful tool to use in expediting the judicial process and

  exercising court calendars of cases in which there are no judicially cognizable claims, it is a

  disfavored motion and is rarely granted.” Clark, 794 F.2d at 970. “Rule 12(b)(6) should not be

  used as a substitute for a request of a more definite pleading . . .[,] [n]or is a Rule 12(b)(6) dismissal

  warranted because the district court believes the plaintiff is unlikely to prevail on the merits.” Id.

  “Even if it seems ‘almost a certainty to the court that the facts alleged cannot be proved to support

  the legal claim,’ the claim may not be dismissed so long as the complaint states a claim.” Id.

  (quoting Boudeloche v. Grow Chemical Coatings Corp., 728 F.2d 759, 762 (5th Cir. 1984)) (“To

  qualify for dismissal under Rule (12)(b)(6), a complaint must on its face show a bar to relief.”).

                                              ARGUMENT

    I.    DEBTORS’ TORTIOUS INTERFERENCE CLAIMS SHOULD NOT BE DISMISSED
          BECAUSE THEY ARE CLAIMS UPON WHICH RELIEF CAN BE GRANTED

          The Texas Supreme Court has “identified the elements of tortious interference with an

  existing contract as: (1) an existing contract subject to interference, (2) a willful and intentional

  act of interference with the contract, (3) that proximately caused the plaintiff’s injury, and

  (4) caused actual damages or loss.” Prudential Ins. Co. of Am. v. Financial Review Serv., Inc.,

  29 S.W.3d 74, 77 (Tex. 2000).


  Debtors’ Response to DMA, Moore,                                                                        5
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 6 of
                                        12



          “Justification is an affirmative defense to tortious interference with [a] contract . . . .”

  Prudential Ins. Co. of Am., 29 S.W.3d at 80. “[A]s an affirmative defense, a defendant may negate

  liability on the ground that its conduct was privileged or justified.” Id. at 77–78. “The justification

  defense can be based on the exercise of either (1) one’s own legal rights or (2) a good-faith claim

  to a colorable legal right, even though that claim ultimately proves to be mistaken.” Id. at 80. “[I]f

  a trial court finds as a matter of law that the defendant had a legal right to interfere with a contract,

  the defendant has conclusively established the justification defense, and the motive is irrelevant.”

  Id. “Alternatively, if the defendant cannot prove justification as a matter of law, it can still

  establish the defense if the trial court determines that the defendant interfered while exercising a

  colorable right, and the jury finds that, although mistaken, the defendant exercised that colorable

  right in good faith.” Id.



              A. The Court should not dismiss Debtors’ tortious interference claim simply because
                 the Defendants may have an affirmative defense to the claim.

          The very fact that the Defendants try to use an affirmative defense to dismiss the Debtors’

  tortious interference is a concession that the Debtors’ have in fact stated a claim upon which relief

  can be granted. As such, the Court may only dismiss the Debtors’ tortious interference claims if a

  successful affirmative defense appears on the face of the pleadings. Miller v. BAC Home Loans

  Serv., L.P., 726 F.3d 717, 726 (5th Cir. 2013).

          Here, the Debtors’ pleadings support the Debtors’ interpretation of the Pipeline

  Agreements—that the Defendants are entitled to 20% of the net profits received by Black Duck

  from the operation, maintenance, use, or sale of the Pipeline—and any interference with a

  subsequent contract with TCRG under that interpretation should be adjudicated at a trial on the

  merits. The Defendants’ try to construe the Debtors’ pleadings to mean the Defendants are entitled


  Debtors’ Response to DMA, Moore,                                                                       6
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 7 of
                                        12



  to 20% of the net profits received by any subsequent owner of the Pipeline in order to dismiss the

  Debtors’ tortious interference claims before it ever reaches a trial on the merits. However, under

  the 12(b)(6) standard, the Court is to construe the Debtors’ complaint in the light most favorable

  to the Debtors rather than the Defendants. See Clark, 794 F.2d at 970 (citing Scheuer, 416 U.S. at

  236) (holding the Court “must construe [the non-movant’s] complaint in the light most favorable

  to them and take all the allegations contained therein as true”). Therefore, the Court should deny

  the Defendants motion to dismiss Debtors’ tortious interference claim.

              B. The Defendants actions could not have been justified as a matter of law because
                 the Defendants knew they were trying to enforce rights greater than those they
                 were entitled to under the Agreements.

          The Court should also deny the Defendants motion to dismiss the Debtors’ tortious

  interference claims because they are valid claims upon which relief can be granted.              The

  affirmative defense of justification is not successful on the face of the pleadings and should be

  adjudicated at a trial on the merits.

          “The justification defense can [only] be based on the exercise of either (1) one’s own legal

  rights or (2) a good-faith claim to a colorable legal right . . . .” Prudential Ins. Co. of Am.,

  29 S.W.3d at 80.

          First, the Defendants are not entitled to have the Debtors’ tortious interference claims

  dismissed because the Defendants have not conclusively established the justification defense.

  Simply stating the Defendants were exercising their own legal rights in a motion to dismiss is not

  sufficient to establish the defense as a matter of law. This Court has not held, as a matter of law,

  that the Defendants had a legal right to interfere with the TCRG deal. See id. (“[I]f a trial court

  finds as a matter of law that the defendant had a legal right to interfere with a contract, the

  defendant has conclusively established the justification defense.”). Therefore, the Defendants are

  not entitled to have the Debtors’ claims dismissed under the first prong of the justification defense.
  Debtors’ Response to DMA, Moore,                                                                    7
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 8 of
                                        12



          Second, the Defendants are not entitled to have the Debtors’ tortious interference claims

  dismissed because the Defendants were not exercising colorable legal rights in good faith. The

  Defendants would have to actually have believed their own position in order to interfere with the

  TCRG deal by exercising colorable legal rights in good faith. However, the September 20, 2016

  email makes clear that the Defendants knew their rights only extended to a claim in 20% of the

  profits actually received by Black Duck in the maintenance, sale, operation, or use of the Pipeline.

  See Ex. A. The Defendants were no longer satisfied with the deals they struck under the Pipeline

  Agreements, and proactively tried to scuttle the deal with TCRG in order to force better terms on

  the Debtors and Wright. These are hardly the type of actions the “justification” defense was meant

  to protect.

          Moreover, the inquiry on whether the Defendants exercised a colorable legal right in good

  faith is a question of fact. See id. (“Alternatively, if the defendant cannot prove justification as a

  matter of law, it can still establish the defense if the trial court determines that the defendant

  interfered while exercising a colorable right, and the jury finds that, although mistaken, the

  defendant exercised that colorable right in good faith.”). Thus, it is for the fact finder to decide

  whether the defendants exercised their colorable right in good faith at a trial on the merits.

          Here, Black Duck sold the Pipeline to TCRG in exchange for $2.5 million and a 16% gross

  interest in the funds generated by the Pipeline. Black Duck would have been obligated to pay

  DMA and Longbranch 20% of whatever net profits were generated from the Pipeline after the

  KrisJenn loan was paid off. Black Duck affirmatively made plans to pay DMA and Longbranch

  20% of its net profits on the sale to TCRG; however, DMA, Moore, and Longbranch were not

  satisfied with the Agreements and demanded to receive 20% of TCRG’s net profits. DMA, Moore,




  Debtors’ Response to DMA, Moore,                                                                    8
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 9 of
                                        12



  and Longbranch subsequently threatened a lawsuit against TCRG claiming to have a 20% interest

  in the Pipeline that “ran with the land.”

         Now the Defendants claim that the Debtors’ tortious interference claims should be

  dismissed for failure to state a claim upon which relief can be granted because the Defendants were

  justified when they tortiously interfered with the TCRG deal. However, the Defendants could not

  have been justified in their actions because they were trying to enforce rights that were greater

  than those conferred by the Pipeline Agreements. The September 20, 2016 email makes it clear

  that the Defendants knew their rights only entitled them to claim a 20% net profits interest in what

  Black Duck received from the sale, maintenance, operation, or use of the Pipeline. See Ex. A.

  Moore and Borders spelled out a scenario exactly like the TCRG deal and stated they understood

  that DMA and Longbranch were only entitled to “20% (each) of what Larry actually receives”

  from the deal. See Ex. A. Following these representations, the Defendants cannot now take an

  inconsistent position by claiming they were exercising their legal rights or making a good-faith

  claim to a colorable legal right in order to fit into the definition of an affirmative defense. The

  Defendants ask the Court to accept their inconsistent position as a basis to dismiss the Debtors’

  claims for tortious interference under “the rigid 12(b)(6) standard.” See Clark, 794 F.2d at 970.

         A Rule 12(b)(6) is not the proper motion to adjudicate these issues of fact, and the Debtors’

  should not be deprived of their day in court because of the Defendants’ improper and untimely

  motion.

   II.   THE COURT SHOULD DENY THE DEFENDANTS’ MOTION TO DISMISS
         DEBTORS’ BREACH OF CONTRACT CLAIM AS MOOT BECAUSE THE
         DEBTORS DO NOT HAVE A BREACH OF CONTRACT CLAIM IN ITS LIVE
         COMPLAINT.

         “An amended complaint supersedes the original complaint and renders it of no legal effect

  unless the amended complaint specifically refers to and adopts or incorporates by reference the


  Debtors’ Response to DMA, Moore,                                                                    9
  And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 10
                                      of 12



 earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (per curiam). When a motion

 to dismiss has been filed against a superseded complaint, the proper course is to deny the motion

 to dismiss as moot.” Michael v. Boutwell, No. 3:24-CV-00116-DMB-SAA, 2015 WL 728516, at

 *4 (N.D. Miss. Feb. 19, 2015) (citing cases holding and denying as moot a motion to dismiss a

 superseded complaint).

       Here, the Defendants move to dismiss the Debtors Breach of Contract claim contained in a

 second amended complaint filed on November 2, 2020 at Docket number 138. See Dkt. 138. This

 complaint incorrectly included a breach of contract claim due to clerical error. However, Debtors

 superseded that complaint with the correct filing on November 3, 2020 at Docket number 141. See

 Dkt. 141. The most recent and live complaint filed by Debtors does not contain a breach of contract

 claim. See id. Therefore, the Court should deny the Defendants motion to dismiss Debtors breach

 of contract claim as moot because no such claim exists in the Debtors’ live pleadings.

       WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

 denying DMA, Moore, and Longbranch’s Motion to Dismiss New Counterclaims under

 Rule 12(b)(6), and for such further relief as the Court may deem them justly entitled.

       Dated: December 4, 2020.




 Debtors’ Response to DMA, Moore,                                                                10
 And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 11
                                      of 12




                                  Respectfully submitted,

                                  MULLER SMEBERG, PLLC

                            By:    /s/ John Muller
                                  C. John Muller IV
                                  State Bar No. 24070306
                                  john@muller-smeberg.com
                                  Ronald J. Smeberg
                                  State Bar No. 24033967
                                  ron@smeberg.com
                                  Ezekiel J. Perez
                                  State Bar No. 24096782
                                  zeke@muller-smeberg.com
                                  MULLER SMEBERG, PLLC
                                  111 W. Sunset Rd.
                                  San Antonio, TX 78209
                                  Telephone: 210-664-5000
                                  Facsimile: 210-598-7357

                                  ATTORNEYS FOR DEBTORS




 Debtors’ Response to DMA, Moore,                                            11
 And Longbranch’s Motion to Dismiss
20-05027-rbk Doc#177 Filed 12/04/20 Entered 12/04/20 13:27:18 Main Document Pg 12
                                      of 12



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 4th day of December 2020:

 Michael Black                                          Natalie Wilson
 BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
 750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                               San Antonio, TX 78212
 210-829-2022                                           210-736-6600
 210-829-2021 fax                                       lwilson@langleybanack.com
 mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                               Jeffery Duke
                                                        DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                                  Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                    William Germany
 512-399-3150                                           BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
 chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                        F- (210) 824-3937
 Timothy Cleveland                                      wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
 512-689-8698                                           TRUSTEE
 tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                        shane.p.tobin@usdoj.gov
                                                        United States Trustee



                                                  /s/ John Muller
                                                 C. John Muller IV




 Debtors’ Response to DMA, Moore,                                                                 12
 And Longbranch’s Motion to Dismiss
